            Case 1:15-cv-08724-VEC Document 52 Filed 09/29/20 Page 1 of 2




31 West 52nd Street | New York, NY 10019 | T | F 212.385.9010
Holland & Knight LLP | www.hklaw.com


Marie E. Larsen
+1 212-513-3477
Marie.Larsen@hklaw.com




September 29, 2020

VIA ECF

Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square, Room 240
New York, New York 10007

         Re:        Modion Maritime Mgmt. SA v. O.W. Bunker Malta Ltd., et al.,
                    U.S.D.C., S.D.N.Y., Docket No. 15 Civ.8084 (VEC)

                    Western Bulk Carriers AS, et al. v. O.W. Bunker & Trading A/S, et al.,
                    U.S.D.C., S.D.N.Y., Docket No. 15 Civ. 8304 (VEC)

                    Minerva Marine Inc. v. O.W. Bunker Malta Ltd., et al.,
                    U.S.D.C., S.D.N.Y., Docket No. 15 Civ. 8724 (VEC)

                    Fujian Ocean Shipping Co. Ltd. v. O.W. Bunker Far East (S) Pte Ltd., et al.,
                    U.S.D.C., S.D.N.Y., Docket No. 16 Civ. 401 (VEC)

                    NYK Trading Corp. v. O.W. Bunker & Trading A/S, et al.,
                    U.S.D.C., S.D.N.Y., Docket No. 16 Civ. 674

Dear Judge Caproni:

       We are attorneys for the interpleader plaintiffs in the above-captioned action, Modion
Maritime Management, SA (“Modion”), Western Bulk Carriers AS (“Western Bulk”), Minerva
Marine Inc. (“Minerva”), Fujian Ocean Shipping Co. Ltd. (“FOSCO”) and NYK Trading Corp.
(“NYK”) (collectively, the “Interpleader Plaintiffs”)

        The Interpleader Plaintiffs write in response to ING Bank N.V.’s letter motion for
expedited briefing as to its recently-filed motion seeking to lift the injunctions in these actions in
order to commence an arbitration proceeding against Minerva, and as to the matters where
arbitration has already been commenced, to “write to the relevant tribunals to seek a stay of those



Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville | Lakeland
Los Angeles | Miami | New York | Orlando | Philadelphia | Portland | San Francisco | Stamford | Tallahassee | Tampa
Tysons | Washington, D.C. | West Palm Beach
           Case 1:15-cv-08724-VEC Document 52 Filed 09/29/20 Page 2 of 2


Honorable Valerie E. Caproni
United States District Judge
Page 2

arbitrations pending full and final resolution of ING’s motions to dismiss and/or stay.” ING Mot.
at 2.
         ING has made the above-referenced motion in each of the five above-listed interpleader
actions, each of which has a different procedural posture. Although undersigned counsel for the
Interpleader Plaintiffs intends to respond jointly in order to promote judicial economy, the joint
response to ING’s motion must nonetheless be coordinated among the five plaintiffs. Of particular
note is that in its motion and supporting declaration, ING has raised issues of foreign law, to which
the Interpleader Plaintiffs are entitled to respond. Obtaining an opinion on these issues, as well as
the need to respond to ING’s motion precludes expediting of the briefing schedule here.

         Additionally, ING’s assertion of urgency is overstated. As this Court is aware, O.W.
Bunker & Trading A/S declared bankruptcy in November 2014, followed by the bankruptcy filings
of its various foreign affiliates. The reason the above disputes occurred is because the invoices on
the subject fuel deliveries came due after O.W. Bunker’s bankruptcy. Accordingly, ING’s claims
accrued in each of the above cases in mid to late November, providing ample time for this Court
to make a determination on ING’s motion before any purported prejudice would occur (which
Plaintiffs dispute in any event).

        Based on the foregoing, the Interpleader Plaintiffs oppose ING’s motion for an expedited
briefing schedule requiring them to file an opposition within seven (7) days. Plaintiffs respectfully
submit that this Court should allow Interpleader Plaintiffs up to twenty-one (21) days to respond,
but in no event less than S.D.N.Y. Local Rule 6.1’s allowance of fourteen (14) days.

        We thank the Court for its consideration in this matter.


                                 Respectfully submitted,

                                 HOLLAND & KNIGHT LLP




                                 Marie E. Larsen

cc:      All parties (via ECF)




#66551855_v1
